*462Opinion by
Keefe, J.
It was stipulated that the articles in question are composed of earthenware having a nonvitrified absorbent body, not painted, colored, tinted, stained, enameled, gilded, printed, ornamented, or decorated in any manner, and that they are used in apparatus for the manufacture of hydrogen peroxide and similar products by the electrolytic method, the plates'being inserted in tanks of stoneware to divide them into different compartments. In accordance therewith the claim at 45 percent ad valorem and 10 cents per dozen pieces under paragraph 211 was sustained.